 Case: 4:20-cv-01575-NAB Doc. #: 18 Filed: 02/12/21 Page: 1 of 2 PageID #: 244




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEVIN D. MCGEE,                                 )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           No. 4:20-cv-01575-NAB
                                                )
DENISE HACKER,                                  )
                                                )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on a document filed by petitioner Kevin D. McGee that

has been construed as a motion for reconsideration of the denial of his 28 U.S.C. § 2254 petition.

(Docket No. 17). After reviewing the grounds raised by petitioner, the Court will decline to alter

or amend its judgment. The Court concludes that petitioner’s motion fails to point to any manifest

errors of law or fact, or newly discovered evidence. Instead, the motion merely revisits the

arguments raised in his initial filing. Certainly, petitioner makes no attempt to demonstrate why

his petition should not have been dismissed on the basis of timeliness and exhaustion. For these

reasons, petitioner is not entitled to reconsideration of the dismissal of his § 2254 petition.

Therefore, the motion for reconsideration will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for reconsideration (Docket No. 17)

is DENIED.
 Case: 4:20-cv-01575-NAB Doc. #: 18 Filed: 02/12/21 Page: 2 of 2 PageID #: 245




       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.




                                             NANNETTE A. BAKER
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of February, 2021.




                                            2
